UNITED STATES DISTRICT COURT Wyighe obs \
SOUTHERN DISTRICT OF NEW YORK cpocume st

 

   

x
UNITED STATES OF AMERICA : oe cee ee
ORDER rovrsee  L | 24 clY,
18 CR 291-03 (VB)
JESUS GONZALEZ,
Defendant.
we ee en te nn ee eee ~-+X

 

 

By letter dated November 20, 2019, counsel for defendant Gonzalez made an application
for the appointment of a second attorney to represent Mr. Gonzalez in this case. (Doc. #210).
Pursuant to paragraph VII.C.4 of the SDNY Revised Plan for Furnishing Representation
Pursuant to the Criminal Justice Act, the Court finds that under the unusual circumstances set
forth in defense counsel’s letter, this is an “extremely difficult case” and it is in the interest of
justice for a second attorney to be appointed to represent Mr. Gonzalez. Accordingly, it is
hereby ORDERED that Clinton W. Calhoun, III, Esq., a member of the Court’s CJA Panel, is
appointed as a second attorney of record pursuant to the Criminal Justice Act to serve as co-
counsel with James R. DeVita, Esq.
Dated: November 21, 2019

White Plains, NY
SO ORDERED:

Vid

Vincent L. Briccetti
United States District Judge

 
